Title: To George Washington from a Committee of the Continental Congress, 10 April 1777
From: Committee of the Continental Congress
To: 



Sir,
Philadephia April 10. 1777

In obedience to an order of Congress we do ourselves the honor to inform your Excellency of the reasons and principles that have governed Congress in their resolution for forming a Camp on the west side of Delaware. The repeated information that hath been received of the enemies movements, and it being the opinion of your Excellency, as well as of many other General Officers, that this City was the Object of such movements, rendered it proper that means should be fallen upon, to prevent the success of such a design, as well to guard against the bad impression that it would certainly have on the affairs of America in general, as to give security to the valuable Stores here collected, and which cannot speedily be removed.
It has been considered, that if the real design of the enemy should be against this City, the Troops are here well fixed, and will be an encouraging place of resort to the Militia of this State in their present unfixt condition, being between their old plan of association, and their new, but yet unexecuted, law. On the other hand, should the design of

the enemy be upon Hudsons river, or more eastward, the Troops here may with ease reach that river, before those now at Head Quarters can have all crossed it. But other considerations remain, and they are, should the enemy continue in Jersey with a view to attack your Army, or should your Excellency mean to make a decisive impression on them when your numbers are sufficient, in either supposition, the Troops ought not to be here. And therefore, in the whole of this business, Congress mean not, in any manner, to interfere with the designs, or to counteract the Judgement of your Excellency, but wish you freely to call up to Head Quarters, all, or any part of the Troops encampt here as you shall please. It is not supposed that this will occasion any delay, and will certainly prevent the injuries that would be derived to the Troops, as well in health as discipline, from their entering and remaining any time in this City. We are, with sentiments of much esteem, Your Excellencies most obedient humble servants

Richard Henry Lee
John Adams
Geo. Clymer
Abra. Clark

